        Case 2:20-cv-02615-TLP-atc Document 10 Filed 08/19/20 Page 1 of 2                                      PageID 119

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                      Western District
                                                    __________ Districtofof
                                                                          Tennessee
                                                                            __________

Protect Our Aquifer, Alabama Center for Sustainable                   )
  Energy (dba Energy Alabama), and Appalachian                        )
                       Voices                                         )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                           Civil Action No. 2:20-cv-02615
                                                                      )
                Tennessee Valley Authority                            )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Tennessee Valley Authority
                                           c/o William Barr
                                           Attorney General of the United States
                                           U.S. Department of Justice
                                           950 Pennsylvania Avenue, NW
                                           Washington, DC 20530-0001


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: George Nolan
                                           Amanda Garcia
                                           Southern Environmental Law Center
                                           1033 Demonbreun Street, Suite 205
                                           Nashville, Tennessee 37203


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
          Case 2:20-cv-02615-TLP-atc Document 10 Filed 08/19/20 Page 2 of 2                                        PageID 120

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:20-cv-02615

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)    Mary Beth Browne, Legal Administrative Assistant
 was received by me on (date)                     08/17/2020          .

           ’ I personally served the summons on the individual at (place)
                                                                                  on (date)                            ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                       , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                            ; or

           ’ I returned the summons unexecuted because                                                                               ; or

          ✔
          ’ Other (specify):       Summons and Complaint sent to William Barr, Attorney General of the United States on
                                   August 18, 2020 via certified mail, return receipt requested. A copy of the U. S. Postal
                                                                                                                                            .
                                   Service Certified Mail Receipt is attached hereto as Exhibit 1.


           My fees are $                           for travel and $                   for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:          08/24/2020                                                              s/ Mary Beth Browne
                                                                                              Server’s signature

                                                                          Mary Beth Browne, Legal Administrative Assistant
                                                                                          Printed name and title

                                                                                Southern Environmental Law Center
                                                                                1033 Demonbreun Street, Suite 205
                                                                                   Nashville, Tennessee 37203
                                                                                              Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                       Reset
